Exhibit 10.1

  

EXECUTIVE EMPLOYMENT AGREEMENT

 

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
September 25, 2015 is between Biota Pharmaceuticals, Inc., a Delaware
corporation, (the “Company”), and Mark Colonnese (the “Executive”). This
Agreement shall become effective on the date on which Executive’s employment
with the Company commences, which shall be no later than November 2, 2015. The
date on which this Agreement becomes effective is referred to herein as the
“Effective Date.”

 

     WHEREAS, the Company desires to avail itself of the Executive’s employment
in a senior executive capacity and to compensate him for such employment; and

 

     WHEREAS, the Executive is willing to be employed by the Company upon the
terms and subject to the conditions contained in this Agreement.

 

     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

Section 1.     Position, Duties and Responsibilities.

 

(a)     During the Term (as defined in Section 2), the Executive shall serve as
the Executive Vice President and Chief Financial Officer of the Company
consistent with the by-laws of the Company, and shall be responsible for the
duties identified in the attached Appendix I, such other duties as are attendant
to such offices and such other managerial duties and responsibilities with the
Company, its affiliates, subsidiaries or divisions consistent with such
positions as may be assigned by the President and Chief Executive Officer of the
Company. The Executive shall devote his full business energies, interest,
abilities and productive time to the business and affairs of the Company and its
affiliates and to promoting their best interests, and agrees that during the
Term, the Company shall be the Executive’s sole employer. Notwithstanding
anything herein to the contrary, to the extent that the following do not
interfere with his duties and responsibilities hereunder and do not present a
conflict of interest, the Executive shall be permitted to (i) manage his
personal investments, (ii) serve on the board of directors of civic and
charitable organizations, and (iii) serve on the board of directors of one
non-competing company, in a role other than Chairman, subject to obtaining
written authorization in advance from the Board. The Executive and the Company
mutually acknowledge and agree that his duties shall be performed from the
Atlanta, Georgia metropolitan area. The Executive also acknowledges that the
performance of his duties hereunder may require substantial travel from time to
time.

 

(b)     Upon termination of the Executive’s employment for any reason, Executive
agrees to promptly tender his resignation from all positions he then holds with
the Company and its affiliates, including, without limitation, as an officer of
the Company and of any subsidiary or affiliate of the Company, if applicable.

 

(c)     Executive understands that the provisions of any employee handbooks,
personnel manuals and any and all other written statements of or regarding
personnel policies, practices or procedures that are or may be issued by the
Company (the “Company Policies”) do not and shall not constitute a contract of
employment and do not and shall not create any vested rights; and that any such
provisions may be changed, revised, modified, suspended, canceled, or eliminated
by the Company at any time, in its sole discretion, with or without notice.

 

 
Page 1

--------------------------------------------------------------------------------

 

 

(d)     Executive shall comply with all applicable Company Policies, which may
be in effect from time-to-time during the Term. Copies of all such Company
Policies may be examined in the Human Resource Department of the Company. If a
provision in any Company Policy conflicts with this Agreement, the terms of this
Agreement shall prevail.

 

Section 2.     Term of Employment.

 

The term of the Executive’s employment under this Agreement shall begin on the
Effective Date and continue through December 31, 2016 (the “Term”), and
thereafter the Term shall be renewed automatically for successive one (1) year
periods (without any action by either party) effective as of January 1st of each
year, in any case, subject to the right of either party hereto to terminate the
Executive’s employment and the Term earlier in accordance with Section 4. Either
party hereto also may elect not to renew the Term for any reason upon ninety
(90) days prior written notice to the other party.

 

Section 3.     Compensation; Benefits; Expenses.

 

(a)     Base Salary. For services rendered by the Executive hereunder during the
Term, the Company shall pay the Executive an annual salary equal to Three
Hundred Thirty Thousand U.S. Dollars ($330,000), less standard and customary
deductions and withholdings, payable in equal installments at the times and
pursuant to the procedures regularly established for the payment of salaries
generally to employees, and as they may be amended by the Company during the
Term. The Executive’s salary will be reviewed from time-to-time by the Board, a
committee of the Board, or otherwise in accordance with the Company’s procedures
for adjusting salaries, and shall be subject to increases (but not decreases,
except pursuant to an across-the-board salary reduction as described in Section
4(a)(iv)(B)).

 

(b)     Incentive Compensation. During the Term, the Executive shall be eligible
to participate in such bonus and incentive compensation plans of the Company
(including stock option and other equity-based) in which other executives of the
Company are generally eligible to participate, as the Board or a committee
thereof shall determine from time-to-time in its sole discretion, subject to and
in accordance with the terms and provisions of such plans. Subject to the terms
and conditions of such bonus and incentive compensation plans, the Executive’s
target annual cash incentive compensation opportunity shall equal forty percent
(40%) of his annual base salary, subject to the achievement of such performance
goals as may be determined by the Company, provided, however, that Executive’s
cash incentive compensation for the fiscal year in which the Effective Date
occurs shall be pro-rated based on the number of days he is employed by the
Company during such fiscal year. Any cash incentive compensation earned shall be
paid to the Executive by no later than September 15th of the fiscal year
following the fiscal year in which such cash incentive compensation was earned.

 

(c)     Benefits. During the Term, the Company shall provide the Executive with
the right to participate in and to receive benefits from the group life, group
disability and medical plans and all similar benefits made generally available
to similarly situated executives of the Company (subject to satisfying any
applicable eligibility requirements). The amount and extent of benefits to which
the Executive is entitled shall be governed by the specific benefit plan or
plans, as such may be amended from time to time.

 

 
Page 2

--------------------------------------------------------------------------------

 

 

(d)     New Hire Stock Option Award. As an inducement to entering into this
Agreement, within a reasonable period of time after the Effective Date, the
Executive shall be granted an equity-based incentive award consisting of a stock
option with a ten (10) year term, which shall vest in three equal installments
on the first, second and third anniversary of the Effective Date (subject to
Executive’s employment with the Company on the applicable vesting date), to
purchase Two Hundred and Twenty-Five Thousand (225,000) shares of the common
stock of the Company at a price per share equal to the fair market value of such
common stock on the grant date. All specific terms and conditions of this stock
option grant shall be included in a separate stock option agreement. In
addition, during the Term, at the discretion of the Company, the Executive shall
be eligible to receive equity-based incentive awards from time-to-time under the
Company’s 2007 Omnibus Equity & Incentive Plan, or any amended or successor plan
thereto.

 

(e)     Reimbursement of Expenses. It is contemplated that in connection with
the Executive’s employment hereunder, he may be required to incur business,
entertainment and travel expenses. The Company agrees to promptly reimburse the
Executive in full for all reasonable out-of-pocket business, entertainment and
other related expenses incurred or expended by him incident to the performance
of his duties hereunder, provided that the Executive properly accounts for such
expenses in accordance with the policies and procedures applicable to the
executives of the Company.

 

(f)     Vacations, Holidays and Personal Days. During the Term, the Executive
shall accrue five (5) weeks of paid vacation during each full calendar year of
his employment. Such vacation may be taken, in the Executive’s discretion, at
such time or times as are not inconsistent with the reasonable business needs of
the Company and do not materially interfere with the operations of the Company.
The Executive shall also be entitled to all paid holidays and personal days
given by the Company to its executives located in the United States. Vacation,
holiday and personal days shall additionally be subject to applicable Company
Policies.

 

Section 4.     Termination.

 

(a)      The Executive’s employment under this Agreement may be terminated under
the following circumstances:

 

(i)     Death. The Executive’s employment shall immediately terminate upon his
death.

 

(ii)     Disability. In the event the Executive shall be unable to render the
services or perform his duties contemplated hereunder by reason of “Disability,”
as such term is defined in the Company’s Long Term Disability Plan or policy,
the Company shall have the right to terminate the Executive’s employment under
this Agreement immediately upon notice to the Executive.

 

(iii)     Termination of Employment by the Company for Cause. The Company may
terminate the employment of the Executive immediately for Cause (as hereinafter
defined). The term “Cause,” as used herein, shall mean (1) the Executive’s
willful misconduct, gross negligence or fraud in the performance of his duties
hereunder; or (2) the material breach of this Agreement by the Executive, after
written notice of such breach from Company (which notice shall describe in
reasonable detail the breach), and, if curable, the breach has not been cured by
Executive within fifteen (15) days; or (3) the Executive’s willful refusal to
perform his duties hereunder or under any lawful directive of the Chief
Executive Officer of the Company, the Board or the Audit Committee, as the case
may be, which is consistent with his title and position, for five (5) days after
receiving written notice of such refusal or failure; or (4) the conviction or
plea of guilty or nolo contendere of the Executive in respect of any felony, or
of any other crime involving moral turpitude (other than a driving offense
involving no serious bodily injury to others), dishonesty, theft or unethical
business conduct.

 

 
Page 3

--------------------------------------------------------------------------------

 

 

(iv)     Termination of Employment by Executive for Good Reason. The Executive
may resign and terminate his employment hereunder for Good Reason (as defined
below) by providing written notice thereof within sixty (60) days from the
occurrence of the event that the Executive is deeming Good Reason, and such
condition, if curable, continues to exist uncured for thirty (30) days following
the Company’s receipt of such notice. Such termination will be effective thirty
(30) days from the end of such cure period. For purposes of this Agreement,
“Good Reason” shall mean there has occurred, without the express written consent
of the Executive:

 

(A) the assignment to the Executive of any duties materially inconsistent with
his status as the Chief Financial Officer of the Company, or a material
diminution in his responsibilities shall be “Good Reason”; or

 

(B) a material reduction by the Company in the Executive’s base salary as in
effect on the Effective Date or as the same may be increased from time to time,
except for across-the-board base salary reductions similarly affecting all
executives of the Company; or

 

(C) (1) a relocation of the Company’s principal executive offices that results
in an increased commuting distance of fifty (50) miles or more, or (2) the
Company’s requiring the Executive to perform his duties anywhere other than the
Company’s principal executive offices in Alpharetta, Georgia; provided that, in
any case, required travel on the Company’s business to an extent consistent with
the Executive’s responsibilities shall not constitute “Good Reason;” or

 

(D) the failure by the Company to continue in effect without any material
adverse change any cash, equity-based or other incentive compensation plan in
which the Executive was participating, or the failure by the Company to continue
the Executive’s participation therein, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan or participation and such failure by the Company constitutes a material
negative change to the Executive’s service relationship with the Company within
the meaning of Treasury Regulation Section 1.409A-1(n)(2); or

 

(E) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 15 hereof; or

 

(F) a material breach of this Agreement by the Company after notice of such
breach (which notice shall describe in reasonable detail the breach), and, if
curable, after thirty (30) days from receipt of written notice from Executive,
the breach is not cured.

 

(v)     Terminations other than for Cause, Good Reason, Disability or upon
Death. In addition to the foregoing, the Company may terminate Executive’s
employment without Cause immediately upon written notice to Executive, and the
Executive may terminate his employment without Good Reason by providing sixty
(60) days prior written notice of his resignation (provided that the Company may
waive or shorten such notice period in its discretion and such action shall not
entitle the Executive to any notice pay, pay in lieu of notice or severance
benefits, or otherwise change the characterization of such termination from a
resignation by Executive).

 

 
Page 4

--------------------------------------------------------------------------------

 

 

(b)     Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than a termination pursuant to Section
4(a)(i) above) shall be communicated by written notice of termination to the
other party.

 

Section 5.     Compensation Upon Termination.

 

(a)     Compensation Upon Termination Due to Death. In the event of the death of
the Executive during the Term, the Executive’s designated beneficiary, or, in
the absence of such designation, the estate or other legal representative of the
Executive (collectively, the “Estate”) shall be paid (within 60 days after the
date of such termination or such earlier time as may be required under
applicable state law), an amount equal to the sum of the Executive’s earned but
unpaid base salary as of the termination date, any accrued but unused vacation
through the termination date for the fiscal year in which such termination
occurs in accordance with Company Policies and any earned but unpaid cash
incentive compensation for the fiscal year immediately preceding the fiscal year
in which such termination occurs (payable at the time that incentive
compensation is paid to active employees for such fiscal year); provided,
however, that any cash incentive compensation conditioned upon the satisfaction
of performance goals shall not be deemed earned or payable unless such
performance goals have been achieved or otherwise have been deemed achieved by
the Board or a committee of the Board. The Estate shall be entitled to other
vested death benefits in accordance with the terms of the Company’s benefit
programs and plans.

 

(b)     Compensation Upon Termination for Disability. If the Executive’s
employment hereunder is terminated by the Company for Disability during the
Term, the Executive shall be entitled to receive (if entitled thereto)
disability compensation and benefits in accordance with the Company’s benefit
programs and plans. In addition, Executive shall be entitled to receive (within
60 days after the date of such termination or such earlier time as may be
required under applicable state law) an amount equal to the sum of the
Executive’s earned but unpaid base salary as of the termination date, any
accrued but unused vacation through the termination date for the fiscal year in
which such termination occurs in accordance with Company Policies and any earned
but unpaid cash incentive compensation for the fiscal year immediately preceding
the fiscal year in which such termination occurs (payable at the time that
incentive compensation is paid to active employees for such fiscal year);
provided, however, that any cash incentive compensation conditioned upon the
satisfaction of performance goals shall not be deemed earned or payable unless
such performance goals have been achieved or otherwise have been deemed achieved
by the Board or a committee of the Board.

 

(c)     Compensation Upon Termination for Cause or Voluntary Termination by
Executive Without Good Reason. If the Executive’s employment during the Term is
terminated by the Company for Cause or voluntarily by the Executive without Good
Reason, the Company shall pay the Executive an amount equal to the sum of the
Executive’s earned but unpaid base salary as of the termination date and any
accrued but unused vacation through the termination date for the fiscal year in
which such termination occurs in accordance with Company Policies, and the
Company shall have no further financial obligations to the Executive. All
amounts payable under this Section 5(c) shall be paid within sixty (60) days
after the date of such termination (or such earlier time as may be required
under applicable state law).

 

 
Page 5

--------------------------------------------------------------------------------

 

 

(d)     Compensation Upon Termination in Connection With a Change in Control
(other than for Cause, without Good Reason, Disability or upon Death).

 

(i)     If the Executive’s employment is terminated during the Term by the
Executive for Good Reason or by the Company for any reason other than pursuant
to Section 4(a)(i), 4(a)(ii) or 4(a)(iii) hereof, in either case, within sixty
(60) days prior to or one (1) year after the consummation of a Change in Control
(as hereafter defined), the Company shall pay to the Executive (or in the event
of the Executive’s death, the Estate) a lump-sum cash amount equal to the sum of
(w) the Executive’s earned but unpaid base salary and accrued but unused
vacation for the year in which the termination occurs in accordance with Company
Policies, in each case, through such termination; plus (x) any earned but unpaid
cash incentive compensation for the fiscal year immediately preceding the fiscal
year in which such termination occurs (payable at the time that incentive
compensation is paid to active employees for such fiscal year); provided,
however, that any cash incentive compensation conditioned upon the satisfaction
of performance goals shall not be deemed earned or payable unless such
performance goals have been achieved or otherwise have been deemed achieved by
the Board or a committee of the Board; plus (y) the product of (A) a fraction,
the numerator of which is the number of months in the Change in Control
Severance Period (as hereafter defined) and the denominator of which is 12 and
(B) the sum of (1) Executive’s annual base salary as then in effect and (2) the
cash incentive compensation paid to the Executive in respect of the most recent
fiscal year prior to the year in which the Change in Control occurs; plus (z) a
payment equal to the present value of the premium payments that would be made by
the Company if Executive were to continue to be covered under the Company’s
group health, life and disability insurance for the Change in Control Severance
Period, which amount shall be determined by the Company in its sole discretion.
All amounts payable under clause (w) of this Section 5(d)(i) shall be paid
within sixty (60) days after such termination of employment (or at such earlier
time as may be required under applicable state law) and all amounts payable
under clauses (y) and (z) of this Section 5(d)(i) shall be paid upon the
effectiveness of the release referenced in Section 5 (f) below, or upon
Executive’s death, if earlier, (provided that, if the sixty (60) day period
referred to in Section 5(f) below overlaps two calendar years, such payment
shall not be made earlier than the first payroll date in the second calendar
year). The “Change in Control Severance Period” shall be eighteen (18) months.

 

(ii)     Notwithstanding any other provision herein to the contrary, in the
event that the Executive becomes entitled to any payments under Section 5(d)(i)
or otherwise, (“Termination Payments”) and any portion of such Termination
Payments, when combined with any other payments or benefits provided to the
Executive (including, without limiting the generality of the foregoing, by
reason of any stock options), in the absence of this Section 5(d)(ii), would be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then (subject to Section
5(d)(iii) hereof) Termination Payments shall be reduced such that none of the
Termination Payments and any other payments or benefits received or to be
received by the Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person having such a
relationship with the Company or such person as to require attribution of stock
ownership between the parties under Section 318(a) of the Code) shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code.
For purposes of applying the foregoing sentence, if in the opinion of tax
counsel selected by the Company and reasonably acceptable to the Executive, such
payments or benefits (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code,
then such amounts shall be excluded from any such calculation. Furthermore, in
determining the maximum amount of the payments to the Executive which would not
constitute a parachute payment within the meaning of Sections 280G(b)(l) and (4)
of the Code, the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code or any applicable
proposed or final Treasury Regulations promulgated under the Code. Any reduction
in Termination Payments under this Section 5(d)(ii) shall be done first by
reducing any cash payments with the last payment reduced first; next any equity
or equity derivatives that are included under Code Section 280G at full value
rather than accelerated value, with the highest value reduced first; next any
non-cash, non-equity-based benefits, with the latest scheduled benefit reduced
first; finally any equity or equity derivatives based on accelerated value shall
be reduced with the highest value reduced first (with all equity and equity
derivative values to be determined under Treasury Regulation Section 1.280G-1,
Q&A 24).

 

 
Page 6

--------------------------------------------------------------------------------

 

 

(iii)     If the net after-tax amount of the Termination Payments which would be
payable to the Executive in the absence of the reduction described in Section
5(d)(ii) above exceeds the net after-tax amount of the Termination Payments
which would be payable to the Executive if the reduction described in Section
5(d)(ii) above were applicable, then the reduction to the Executive’s
Termination Payments described in Section 5(d)(ii) above shall not be
applicable. For purposes of computing such net after-tax amounts, the
Termination Payments shall be treated as subject to Federal income tax and any
state and local income taxes (based upon the residence of the Executive at the
time the first amount of Termination Payments is to be paid hereunder) at the
highest marginal rate of income tax imposed upon individuals (but without
assuming any reduction in Federal income taxes that could be obtained from the
deduction of any such state or local taxes if paid in such year), shall be
subject only to the Medicare portion of the F.I.C.A tax and, in calculating the
net after-tax amount of the Termination Payments which would otherwise be
payable to the Executive if the reduction described in Section 5(d)(ii) above
were not applicable, any applicable Excise Tax, and all such taxes shall be
computed based upon the tax rates in effect for the calendar year in which the
first amount of Termination Payments are to be paid hereunder. The determination
of the net after-tax amounts will be made by tax counsel selected by the Company
and reasonably acceptable to the Executive, whose determination will be binding
on both the Executive and the Company.

 

(iv)     For purposes of this Agreement, a “Change in Control” of the Company
shall mean (A) the consummation of a sale, merger or consolidation of the
Company in which the stockholders of the Company immediately prior to such sale,
merger or consolidation would not, immediately after the sale, merger or
consolidation, beneficially own (as such term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly or
indirectly, shares representing in the aggregate 45% or more of the combined
voting power of the securities of the Company (in the case of a sale) or the
corporation issuing cash or securities in the case of a merger or consolidation
(or of its ultimate parent corporation, if any); (B) the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 45% of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportion as
their ownership of the Company immediately prior to such sale; or (C) such other
similar transaction not specifically identified above, which in the sole
discretion of the Board (or committee thereof) effectively constitutes a change
in control of the Company.

 

 
Page 7

--------------------------------------------------------------------------------

 

 

(e)     Compensation Upon All Other Terminations. If the Company terminates the
Executive’s employment during the Term under this Agreement for any reason other
than pursuant to Section 4(a)(i), 4(a)(ii), 4(a)(iii) or Section 5(d) or if
Executive terminates his employment for Good Reason other than pursuant to
Section 5(d), then the Company shall pay Executive a lump sum equal to the sum
of (v) the Executive’s earned but unpaid base salary and accrued but unused
vacation for the year in which the termination occurs in accordance with Company
Policies, in each case, through such termination; plus (w) any earned but unpaid
cash incentive compensation for the fiscal year immediately preceding the fiscal
year in which such termination occurs (payable at the time that incentive
compensation is paid to active employees for such fiscal year); provided,
however, that any cash incentive compensation conditioned upon the satisfaction
of performance goals shall not be deemed earned or payable unless such
performance goals have been achieved or otherwise have been deemed achieved by
the Board or a committee of the Board; plus (x) the Executive’s salary for the
Severance Period (as defined below); plus (y) the product of (1) a fraction, the
numerator of which is the number of months in the Severance Period and the
denominator of which is 12 and (2) the cash incentive compensation paid to the
Executive in respect of the most recent fiscal year prior to the year in which
such termination occurs; plus (z) an amount equal to the present value of the
premium payments that would be made by the Company if Executive were to continue
to be covered under the Company’s group health, life and disability insurance
for the Severance Period, which amount shall be determined by the Company in its
sole discretion. All amounts payable under clause (v) of this Section 5(e) shall
be paid within sixty (60) days after such termination of employment (or at such
earlier time as may be required under applicable state law) and all amounts
payable under clauses (x), (y) and (z) of this Section 5(e) shall be paid in
cash in a lump-sum upon the effectiveness of the release referenced in Section 5
(f) below, or upon Executive’s death, if earlier (provided that, if the sixty
(60) day period referred to in Section 5(f) below overlaps two calendar years,
such payment shall not be made earlier than the first payroll date in the second
calendar year). The “Severance Period” shall be twelve (12) months.

 

(f)     Notwithstanding anything else contained herein, the obligation of the
Company to make any severance payments to the Executive hereunder (other than
accrued and unpaid salary, earned and unpaid cash incentive compensation and
other payments required under law) shall be conditioned upon (i) the execution
and delivery by the Executive of a release from liability in favor of the
Company in form and substance reasonably satisfactory to the Company, such that
said release is effective, with all revocation periods having expired
unexercised, within sixty (60) days after the date of the Executive’s
termination of employment and (ii) the Executive having tendered his resignation
as an officer and director of the Company and any subsidiary of the Company, if
applicable, on or before the date of such termination.

 

(g)     The parties hereto agree that any termination of the Executive’s
employment for Good Reason or by the Company other than for Cause is intended to
qualify as an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(n). Thus, no severance payment required
pursuant to Sections 5(d) or 5(e) shall occur unless and until Executive incurs
a “separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h).

 

Section 6.     Confidentiality.

 

(a)     Each Item, Trade Secret and piece of Confidential Information (in each
case, as defined below) that has come or comes into Executive’s possession by
reason of his employment hereunder are the property of the Company and shall not
be used by Executive in any way except in the course of his employment by, and
for the benefit of, the Company. Executive will not remove any Items from
premises owned or leased by the Company or any of its subsidiaries except as his
duties shall require, and upon termination of his employment (or earlier request
by the Company), all Items (including any copies or excerpts thereof) will be
turned over to the Chief Executive Officer.

 

 
Page 8

--------------------------------------------------------------------------------

 

 

(b)     Executive will preserve as confidential all Confidential Information
that has been or may be obtained by him. Executive will not, without written
authority from the Company, use for his own benefit or purposes, or disclose to
others, either during his employment or at any time thereafter, any Confidential
Information or any copy or notes made from any Item embodying Confidential
Information except as required by his employment with the Company or to the
extent disclosure is or may be required by a statute, by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided, however, that the Executive shall give the Company
notice of any such request or demand for such information upon his receipt of
same and the Executive shall reasonably cooperate with the Company in any
application the Company may make seeking a protective order barring disclosure
by the Executive. Executive understands that his obligations with respect to
Confidential Information shall continue at all times after termination of his
employment with the Company. These restrictions concerning use and disclosure of
Confidential Information shall not apply to information which is or becomes
publicly known by lawful means, or comes into Executive’s possession from
sources not under an obligation of confidentiality to the Company or any of its
subsidiaries.

 

(c)     Executive agrees to hold in confidence all Trade Secrets of the Company
and its subsidiaries that come to his knowledge during or in connection with his
employment by the Company and shall not disclose, publish or make use of at any
time after the date hereof such Trade Secrets without the prior written consent
of the Company for as long as the information remains a Trade Secret.

 

(d)     Executive understands that any entrusting of Confidential Information or
Trade Secrets to him by the Company or any of its subsidiaries is done in
reliance on a confidential relationship arising out of his employment with the
Company. Executive further understands that Confidential Information or Trade
Secrets that he may acquire or to which he may have access, especially with
regard to research and development projects and findings, formulae, designs,
formulation, processes, the identity of suppliers, customers and patients,
methods of manufacture, and cost and pricing data is of great value to the
Company and its subsidiaries.

 

(e)     Executive agrees that following termination of his employment with the
Company, Executive will, if at all possible before answering but in any event as
soon thereafter as practicable, make every effort to contact the Company’s
General Counsel or the Chief Executive Officer if Executive is served with a
subpoena or other legal process asking for a deposition, testimony or other
statement, or other potential evidence to be used in connection with any lawsuit
to which the Company or any of its subsidiaries is a party or involving
Executive’s employment with the Company or any Confidential Information or Trade
Secret of the Company or any of its subsidiaries.

 

(f)     For purposes of this Agreement: (i) “Confidential Information” means
information relating to the present or planned business of the Company or any of
its subsidiaries which has not been released publicly by authorized
representatives of the Company. Executive understands that Confidential
Information may include, for example, discoveries, inventions, know-how and
products, customer, patient, supplier and competitor information, sales,
pricing, cost, and financial data, research, development, marketing and sales
programs and strategies, manufacturing, marketing and service techniques,
processes and practices, and regulatory strategies. Executive understands
further that Confidential Information also includes all information received by
the Company or any of its subsidiaries under an obligation of confidentially to
a third party; (ii) “Items” include documents, reports, drawings, photographs,
designs, specifications, formulae, plans, samples, research or development
information, prototypes, tools, equipment, proposals, marketing or sales plans,
customer information, customer lists, patient lists, patient information,
regulatory files, financial data, costs, pricing information, supplier
information, written, printed or graphic matter, or other information and
materials that concern the Company’s or any of its subsidiaries’ business that
come into Executive’s possession or about which Executive has knowledge by
reason of his employment; and (iii) “Trade Secrets” include all information,
including a formula, pattern, process, compilation, program, device, method, or
technique that (A) derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by other persons who can obtain economic value from its disclosure or use,
(B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy; and (C) otherwise satisfies the requirements of the
Georgia Trade Secrets Act.

 

 
Page 9

--------------------------------------------------------------------------------

 

 

Section 7.     Proprietary Information.

 

(a)     All Inventions (as defined below) related to the present or planned
business of the Company or any of its subsidiaries, which have been or are
conceived or reduced to practice by Executive, either alone or with others,
during the period of his employment or during a period of one (1) year after
termination of such employment, whether or not done during his regular working
hours, are the sole property of the Company. The provisions of this paragraph
shall not apply to an invention for which no equipment, supplies, facilities or
confidential or trade secret information of the Company or any of its
subsidiaries was used and which was developed entirely on Executive’s own time,
unless (a) the invention relates to (i) the business of the Company or any of
its subsidiaries, or (ii) the Executive’s actual or demonstrably anticipated
research or development for the Company or any of its subsidiaries, or (b) the
invention results from any work performed by Executive for the Company or any of
its subsidiaries.

 

(b)     Executive will disclose promptly and in writing to the Company, through
the Chief Executive Officer or General Counsel, all Inventions which are covered
by this Agreement, and Executive agrees to assign to the Company or its nominee
all his right, title, and interest in and to such Inventions. Executive agrees
not to disclose any of these Inventions to others, without the express written
consent of the Company. Executive will, at any time during or after his
employment, on request of the Company, execute specific assignments in favor of
the Company or its nominee of his interest in and to any of the Inventions
covered by this Agreement, as well as execute all papers, render all assistance,
and perform all lawful acts which the Company considers necessary or advisable
for the preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patent applications and patents of the United States and foreign
countries for these Inventions, and for the transfer of any interest Executive
may have. Executive will execute any and all papers and documents required to
vest title in the Company or its nominee in the above Inventions, patent
applications, patents, and interests. Executive understands that if he is not
employed by the Company at the time he is requested to execute any document
under this Section 7(b), Executive shall receive fifty dollars ($50.00) for the
execution of each document, and one hundred fifty dollars ($150.00) per day for
each day or portion thereof spent at the request of the Company in the
performance of acts pursuant to this Section 7(b), plus reimbursement for any
out-of-pocket expenses incurred by Executive at the Company’s request in such
performance. Executive further understands that the absence of a request by the
Company for information, or for the making of an oath, or for the execution of
any document, shall in no way be construed to constitute a waiver of the
Company’s rights under this Agreement. Should the Company be unable to secure
the Executive’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Invention, whether due to the Executive’s mental or physical incapacity
or any other cause, the Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as the Executive’s
agent and attorney in fact, to act for and in the Executive’s behalf and stead
and to execute and file any such document, and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by the Executive.

 

 
Page 10

--------------------------------------------------------------------------------

 

 

(c)     Executive has disclosed to the Company all continuing obligations which
he has with respect to the assignment of Inventions to any previous employers,
and Executive claims no previous unpatented Inventions as his own, except for
those which have been reduced to practice and which are shown on a schedule, if
any, attached to this Agreement. Executive understands that the Company does not
seek any confidential or trade secret information which Executive may have
acquired from a previous employer, and Executive will not disclose to or utilize
any such information on behalf of the Company or any of its subsidiaries.

 

(d)     All writings and other works which may be copyrighted (including
computer programs) which are related to the present or planned business of the
Company or any of its subsidiaries and are prepared by Executive during his
employment by the Company shall be, to the extent permitted by law, works made
for hire, and the authorship and copyright of the work shall be in the Company’s
or it nominee’s name. To the extent that such writings and works are not works
for hire, Executive agrees to the wavier of “moral rights” in such writings and
works, and to assign to the Company or its nominee all Executive’s right, title
and interest in and to such writings and works, including copyright.

 

(e)     Executive will permit the Company and any of its subsidiaries and agents
to use and distribute any pictorial images which are taken of him during his
employment by the Company as often as desired for any lawful purpose. Executive
waives all rights of prior inspection or approval and releases the Company and
all of its subsidiaries and agents from any and all claims or demands which
Executive may have on account of the lawful use of publication of such pictorial
images.

 

(f)     For purposes of this Agreement, “Invention” shall mean all ideas,
inventions, experiments, copyrightable expression, research, plans for products
or services, marketing plans, reports, strategies, processes, computer software
(including, without limitation, source code), computer programs, original works
of authorship, characters, know-how, trade secrets, information, data,
developments, discoveries, improvements, modifications, technology, algorithms,
database schema, designs, and drawings, whether or not subject to patent or
copyright protection, made, conceived, expressed, developed, or actually or
constructively reduced to practice by the Executive solely or jointly with
others during the Term, which refer to, are suggested by, or result (i) from any
work which the Executive may perform during his employment, or (ii) from any
information obtained from the Company or any affiliate of the Company, and shall
not be limited to the meaning of “Invention” under the United States patent
laws.

 

 
Page 11

--------------------------------------------------------------------------------

 

 

Section 8.     Agreement Not to Compete.

 

(a)     While employed by the Company and thereafter for a period equal to the
greater of (x) one (1) year or (y) the Change in Control Severance Period in the
event of a termination pursuant to Section 5(d)(i), the Executive shall not,
directly or indirectly, anywhere in the United States:

 

(i)     render services that are similar to the services performed by Executive
for the Company or any of its subsidiaries to any person, corporation,
partnership or other entity that competes with the Company (or any subsidiary)
in the business of developing small molecules for the treatment or prophylaxis
of infections caused by the influenza virus, human rhinovirus (HRV), or
respiratory syncytial virus (RSV) or in any other therapeutic area in which the
Company or any of its subsidiaries has conducted human clinical trials during
the shorter of the period during which the Executive has been employed or the
immediately preceding one (1) year (collectively, the “Field”). Executive agrees
that this covenant is especially appropriate because, if he worked for a
competitor that is developing such small molecules, he would inevitably make
business decisions by relying on his knowledge of the Company’s and its
subsidiaries’ Confidential Information and Trade Secrets; thus, he would
inevitably provide such competitors with the Company’s or its subsidiaries’
Confidential Information and Trade Secrets. The Company’s and its subsidiaries’
Confidential Information and Trade Secrets are not generally known by others in
the industry, and they would provide an unfair advantage for competitors.
Further, the Company recognizes that there are some companies who develop or
provide many products and services, some of which may be competitive and some
which may not be. Accordingly, this covenant only prohibits Executive from
rendering services similar to the services performed by Executive for the
Company or any of its subsidiaries to or for the benefit of only that section,
division, group, subsidiary, affiliate or operating unit of a competitor that
actually operates in the Field; or

 

(ii)     solicit for employment any person who is (or at any time during the
last twelve months of Executive’s employment, was) employed by the Company or
any of its subsidiaries and was employed by the Company (or any subsidiary)
during the Executive’s employment with the Company and with whom the Executive
had contact during the last year of his employment with the Company; or

 

(iii)     call on or solicit, directly or indirectly for the purpose of
providing services related to the development of a compound for the treatment of
infections caused by influenza virus, HRV, or RSV, any person or entity known by
the Executive to be a customer of the Company (or of any subsidiary), or with
which the Company (or any subsidiary) was in negotiations to become a customer
of the Company (or such subsidiary), as the case may be, during the Executive’s
employment with the Company, and with whom the Executive had direct contact. For
purpose of this section, “contact” means interaction between the Executive and
the client within the last year of Executive’s employment to further the
business relationship, sell to, or perform services for the client, and
interaction between the Executive and prospective client within the last year of
Executive’s employment to develop a business relationship.

 

(b)     If any of the restrictions contained in Section 6 or 7 or this Section 8
shall be deemed by any court of competent jurisdiction to be unenforceable by
reason of the extent, duration or geographical scope thereof, or otherwise, then
the parties agree that such court shall modify such restriction, only to the
extent necessary to render it enforceable and, in its reduced form, such
restriction shall then be enforced, and in its reduced form Section 6 or 7, or
this Section 8, as applicable shall be enforceable in the manner contemplated
hereby.

 

 
Page 12

--------------------------------------------------------------------------------

 

 

(c)     The Executive and the Company agree to revise the specific description
of the Company’s line of business set forth in Section 8(a) as appropriate to
reflect any material change in the Company’s business due to an in-licensing,
merger, acquisition or similar strategic transactions.

 

Section 9.     Company Resources.

 

     Executive may not use any of the Company’s (or any affiliate’s) equipment
materially for personal purposes without written permission from the Company.
The Executive may not give access to the Company’s (or any affiliate’s) offices
or files to any person not in the employ of the Company without written
permission of the Company.

 

Section 10.     Injunctive Relief.

 

     Executive understands and agrees that the Company and its subsidiaries will
suffer irreparable harm in the event that the Executive breaches any of the
Executive’s obligations under Sections 6, 7, 8 or 9 hereof and that monetary
damages will be inadequate to compensate the Company and its subsidiaries for
such breach. Accordingly, the Executive agrees that, in the event of a breach or
threatened breach by the Executive of any of the provisions of Sections 6, 7, 8
or 9 hereof, the Company and its subsidiaries shall be entitled to appropriate
injunctive relief, in addition to any other rights, remedies or damages
available to the Company and its subsidiaries at law or in equity.

 

Section 11.     Severability.

 

 In the event any of the provisions of this Agreement shall be held by a court
or other tribunal of competent jurisdiction to be unenforceable, the other
provisions of this Agreement shall remain in full force and effect.

 

Section 12.     Survival.

 

    Sections 1(d) and 6 through 18 shall survive the termination of this
Agreement and the Executive’s employment under this Agreement for any reason.

 

Section 13.     Representations, Warranties, and Covenants.

 

     Executive represents, warrants, and covenants that the Executive’s
performance of all the terms of this Agreement and any services to be rendered
as an employee of the Company do not and will not breach any fiduciary or other
duty or any covenant, agreement or understanding (including, without limitation,
any agreement relating to any proprietary information, knowledge or data
acquired by the Executive in confidence, trust or otherwise prior to the
Executive’s employment by the Company) to which the Executive is a party or by
the terms of which the Executive may be bound. The Executive further covenants
and agrees not to enter into any agreement or understanding, either written or
oral, in conflict with the provisions of this Agreement.

 

Section 14.     Accounting for Profits; Indemnification.

 

     Executive covenants and agrees that, if the Executive shall violate any of
the Executive’s covenants or agreements contained in Sections 6, 7, 8 or 9
hereof, the Company shall be entitled to an accounting and repayment of all
profits, compensation, royalties, commissions, remunerations or benefits which
the Executive directly or indirectly shall have realized or may realize relating
to, growing out of or in connection with any such violation; such remedy shall
be in addition to and not in limitation of any injunctive relief or other rights
or remedies to which the Company or any of its subsidiaries is or may be
entitled at law or in equity or otherwise under this Agreement. The Executive
hereby agrees to defend, indemnify and hold harmless the Company and its
subsidiaries against and in respect of: (a) any and all losses and damages
resulting from, relating or incident to, or arising out of any misrepresentation
or breach by the Executive of any of the Executive’s representations,
warranties, covenants or agreements made or contained in this Agreement; and (b)
any and all actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable attorneys’ fees) incident to the foregoing.

 

 
Page 13

--------------------------------------------------------------------------------

 

 

Section 15.     General.

 

     This Agreement supersedes and replaces any existing agreement between the
Executive and the Company relating generally to the same subject matter and may
be modified only in a writing signed by the parties hereto. Failure to enforce
any provision of the Agreement shall not constitute a waiver of any term herein,
unless such waiver is made in writing. The Executive agrees that he will not
assign, transfer, or otherwise dispose of, whether voluntarily or involuntarily,
or by operation of law, any rights or obligations under this Agreement. Any
purported assignment, transfer, or disposition shall be null and void. Nothing
in this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder. Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above (provided that each subsidiary and affiliate
of the Company is an intended third party beneficiary of Section 6, 7, 8 and 9
of this Agreement). The use of any gender herein shall be applicable to all
genders.

 

Section 16.     Executive Acknowledgment.

 

 Executive acknowledges (a) that he has consulted with, or has had the
opportunity to consult with, independent counsel of his own choice concerning
this Agreement and has been advised to do so by the Company, and (b) that he has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.

 

Section 17.     Section 409A.     

 

     This Agreement is intended to comply with, or otherwise be exempt from,
Code Section 409A and the parties hereto agree to interpret this Agreement in
the least restrictive manner necessary to comply therewith and without resulting
in any increase in the amounts owed hereunder by the Company. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

Notwithstanding any other provision of this Agreement to the contrary, if the
Executive is a "specified employee" within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within six (6) months after the Executive’s
"separation from service" (within the meaning of Code Section 409A), then such
payment or benefit required under this Agreement shall not be paid (or commence)
during the six-month period immediately following the Executive’s separation
from service except as provided in the immediately following sentence. In such
an event, any payments or benefits that would otherwise have been made or
provided during such six-month period and which would have incurred such
additional tax under Code Section 409A shall instead be paid to the Executive in
a lump-sum on the earlier of (i) the date that is six (6) months and one (1) day
following the Executive’s separation from service or (ii) the 10th business day
following the Executive’s death. If the Executive’s termination of employment
hereunder does not constitute a "separation from service" within the meaning of
Code Section 409A, then any amounts payable hereunder on account of a
termination of the Executive’s employment and which are subject to Code Section
409A shall not be paid until the Executive has experienced a "separation from
service" within the meaning of Code Section 409A.

 

 
Page 14

--------------------------------------------------------------------------------

 

 

For purposes of Code Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

 

In addition, no reimbursement or in-kind benefit shall be subject to liquidation
or exchange for another benefit and the amount available for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the amount
available for reimbursement, or in-kind benefits to be provided, in a subsequent
calendar year. Any reimbursement to which the Executive is entitled hereunder
shall be made no later than the last day of the calendar year following the
calendar year in which such expenses were incurred.

 

Section 18.     Choice of Law; Venue; WAIVER OF JURY TRIAL; Counterparts;
Headings.

 

This Agreement will be governed by and construed in accordance with the laws of
the United States and the state of Georgia. Each party will consent to the
jurisdiction and venue of the state and federal courts in Atlanta, Georgia, in
any action, suit or proceeding arising out of or relating to this Agreement. THE
COMPANY AND THE EXECUTIVE HEREBY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AGREEMENT OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR EXCUTIVE’S EMPLOYMENT WITH
THE COMPANY OR ANY OF ITS AFFILIATES OR THE TERMINATION THEREOF (WHETHER ARISING
IN CONTRACT, EQUITY, TORT OR OTHERWISE). This Agreement may be executed in
counterparts and delivered by facsimile transmission or electronic transmission
in “portable document format,” each of which shall be an original and which
taken together shall constitute one and the same document. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.

 

[Signatures appear on the following page.]

 

 
Page 15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the date
first set forth above.

 

 

 

BIOTA PHARMACEUTICALS, INC.

 

 

_______________________________

By: Joseph Patti, Ph.D.

Title: President & CEO

 

 

 

EXECUTIVE

 

___________________________________

Mark Colonnese

 

 

 
Page 16

--------------------------------------------------------------------------------

 

 

Appendix I

 

Executive Vice President and Chief Financial Officer

 

The CFO will have primary responsibility to execute the Company’s strategy to
build significant shareholder value through business development and licensing,
M&A, and through his strong Wall Street and financial experience. In addition,
the CFO will oversee the finance, accounting, treasury, tax, forecasting and
strategic planning, and will have oversight for planning, implementing, managing
and controlling all financial-related activities of the company. The CFO will
report to the CEO and the Audit Committee.

 

 

 Page 17